Name: 82/948/EEC: Commission Decision of 30 December 1982 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  Europe;  marketing
 Date Published: 1982-12-31

 Avis juridique important|31982D094882/948/EEC: Commission Decision of 30 December 1982 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 383 , 31/12/1982 P. 0025 - 0026*****COMMISSION DECISION of 30 December 1982 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (82/948/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the French Republic, Whereas under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1980 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1982, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas the variety of maize concerned have not been the subject of official growing trials in the French Republic in view of the French application; Whereas these varieties of maize concerned have a FAO maturity class index of 700 or over; whereas it is well known that the varieties of maize which have a FAO maturity class index of 700 or over are not yet suitable for cultivation in the French Republic (second subparagraph of Article 15 (3) (c) of the above Directive); Whereas the varieties Sally and Trifomo (red clover), have not been the subject of growing trials in the French Republic in view of the French application; Whereas it is well known that in reason of their form (rhythm of developments), the concerned varieties are not yet suitable for cultivation in the French Republic (Article 15 (3) (c), second case, of the said Directive); Whereas, therefore, the application of the French Republic in respect of these varieties should be granted in full; Whereas other varieties are not longer included in the French application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1983 common catalogue of varieties of agricultural plant species: I. Fodder plants: Trifolium pratense L. Sally Trifomo 1.2 // II. Cereals: // // Zea mays L. // // Atlante // Nickerson 702 // Augusto 6666 // Orfeo // Banat // Padano // Frank // Ribot // Ilona // Splendit 7951 // Mark // Traiano 74 Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions under which it was granted are no longer met. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall transmit this information to the other Member States. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 30 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.